Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered December 17, 1986, convicting him of burglary in the third degree, attempted burglary in the third degree, attempted grand larceny in the second degree, criminal mischief in the fourth degree (two counts) and attempted petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crimes charged. Moreover, upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Nor was it an improvident exercise of discretion for the trial court to impose consecutive sentences on the burglary and attempted burglary counts (see, People v Day, 73 NY2d 208).
We have considered the defendant’s remaining contentions and find them to be unpreserved or without merit. Künzeman, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.